      Case 4:17-cv-00029-BMM Document 241 Filed 01/07/19 Page 1 of 4



Jeffery J. Oven                       Peter R. Steenland
Mark L. Stermitz                      Peter R. Whitfield
Jeffrey M. Roth                       Lauren C. Freeman
CROWLEY FLECK PLLP                    SIDLEY AUSTIN LLP
490 North 31st Street, Ste. 500       1501 K Street, NW
Billings, MT 59103-2529               Washington, DC 20005
Telephone: 406-252-3441               Telephone: 202-736-8000
Email: joven@crowleyfleck.com         Email: psteenland@sidley.com
       mstermitz@crowleyfleck.com            pwhitfield@sidley.com
       jroth@crowleyfleck.com                lfreeman@sidley.com

Counsel for TransCanada Keystone Pipeline, LP and TransCanada Corporation

             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                     GREAT FALLS DIVSION
INDIGENOUS ENVIRONMENTAL
NETWORK, et al.,                 CV 17-29-GF-BMM

      and
                                        DEFENDANT-INTERVENORS’
NORTHERN PLAINS RESOURCE                STATUS UPDATE
COUNCIL, et al.,

            Plaintiffs,
v.

UNITED STATES DEPARTMENT OF
STATE, et al.,

            Federal Defendants,
and

TRANSCANADA CORPORATION, et
al.,

            Defendant-Intervenors.
          Case 4:17-cv-00029-BMM Document 241 Filed 01/07/19 Page 2 of 4



         Defendant-Intervenors TransCanada Keystone Pipeline, LP and

TransCanada Corporation (collectively, TransCanada) respectfully submit this

status update as part of TransCanada’s continuing effort to keep the Court and the

parties to this case apprised of TransCanada’s activities regarding the Keystone XL

Pipeline Project (Project). This status update supplements the previous updates

that TransCanada provided this Court during the May 24, 2018 hearing on

summary judgment, 1 in the August 7, 2018 status update,2 in TransCanada’s

statement regarding the schedule for additional review under the National

Environmental Policy Act (NEPA), 3 during the September 25, 2018 telephonic

status conference,4 during the November 28, 2018 telephonic hearing,5 and in the

previously filed declaration of Norrie Ramsay. 6 The attached supplemental

declaration of Norrie Ramsay provides the Court the most recent status of the

Project.




1
    See Transcript of Hearing on Motions 136:21 – 137:20 (May 24, 2018).
2
    See Notice of Status Update (Doc. 204).
3
 See Defendant-Intervenors Reply to Northern Plains Plaintiffs’ Response to the Proposed
Schedule for Completing a Supplemental EIS (Doc. 214).
4
    See Minute Entry on September 25, 2018 (Doc. 216).
5
    See Transcript of Telephonic Status Conference 10:4 – 14:9 (Nov. 28, 2018).
6
    See Declaration of Norrie Ramsay (Doc. 222-1).

                                                 1
Case 4:17-cv-00029-BMM Document 241 Filed 01/07/19 Page 3 of 4




Respectfully submitted this 7th day of January, 2019,

                                      /s/ Jeffery Oven
                                      Jeffery J. Oven
                                      Mark L. Stermitz
                                      Jeffrey M. Roth
                                      CROWLEY FLECK PLLP
                                      490 North 31st Street, Ste. 500
                                      P.O. Box 2529
                                      Billings, MT 59103-2529
                                      Telephone: 406-252-3441
                                      Email: joven@crowleyfleck.com
                                               mstermitz@crowleyfleck.com
                                               jroth@crowleyfleck.com

                                      /s/ Peter Steenland
                                      Peter R. Steenland
                                      Peter C. Whitfield
                                      Lauren C. Freeman
                                      SIDLEY AUSTIN LLP
                                      1501 K Street, NW
                                      Washington, DC 20005
                                      Telephone: 202-736-8000
                                      Email: psteenland@sidley.com
                                              pwhitfield@sidley.com
                                              lfreeman@sidley.com

                                      Counsel for TransCanada Keystone
                                      Pipeline, LP and TransCanada
                                      Corporation




                                  2
       Case 4:17-cv-00029-BMM Document 241 Filed 01/07/19 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that on January 7, 2019, a copy of the foregoing motion was

served on all counsel of record via the Court’s CM/ECF system.

                                            /s/ Jeffery Oven




                                        3
